                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                        3:19-cv-332-RJC-DSC

       SAMANTHA HANNAH, on behalf of herself                   )
       and others similarly situated,                          )
                                                               )
ffs,             Plaintiff,                                    )
                                                               )
            v.                                                 )                  ORDER
                                                               )
       TOP SHELF ENTERTAINMENT, LLC, d/b/a                     )
       Club Onyx Charlotte,                                    )
                                                               )
                        Defendant.                             )
                                                               )

                 THIS MATTER comes before the Court on Plaintiffs’ Motion for Notice to Potential

       Plaintiffs and for Conditional Certification. (Docs. Nos. 16, 17.)

                 Plaintiff Samantha Hannah filed a Complaint on July 15, 2019 against Defendant Top

       Shelf Entertainment LLC alleging violations of the Federal Fair Labor Standards Act and the

       North Carolina Wage and Hour Act. (Doc. No. 1.) On October 28, 2019, Melissa Cunningham

       and Antoinette Johnson opted in to join the lawsuit as Plaintiffs. (Docs. Nos. 14, 15.) Two days

       later Plaintiff Samantha Hannah, on behalf of herself and others similarly situated, filed this

       Motion for Notice to Potential Plaintiffs and for Conditional Certification. (Doc. No. 16.) Since

       that time Plaintiffs Samantha Hannah and Antoinette Johnson filed a Stipulation of Dismissal

       with prejudice, leaving Melissa Cunningham as the only remaining Plaintiff in the case. (Doc.

       No. 25.) The motion before the Court is therefore moot, as the sole person by whom it was filed

       is no longer a party to this case. It does not appear that the remaining Plaintiff has filed any

       motions since the other Plaintiffs filed their Stipulation of Dismissal, prompting this Court to

       schedule a hearing with the parties to inquire as to the case status.



                                                         1

              Case 3:19-cv-00332-RJC-DSC Document 27 Filed 03/10/21 Page 1 of 2
                         IT IS, THEREFORE, ORDERED that:

                            1. Plaintiff’s Motion for Notice to Potential Plaintiffs and for Conditional

                               Certification, (Doc. No. 16), is DENIED as moot; and

                            2. A status conference is scheduled for April 20, 2021 at 2:00 p.m. at the Charles R.

                               Jonas Federal Building, 401 W. Trade Street, Charlotte, N.C. 28202.

                         SO ORDERED.




Signed: March 10, 2021




                                                                 2

                         Case 3:19-cv-00332-RJC-DSC Document 27 Filed 03/10/21 Page 2 of 2
